DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2020 has been entered.
This Action is in response to communications filed 11/03/2020.
Claims 1, 7, 10-12, and 24 have been amended.
Claims 1-24 are pending.
Claims 1-24 are rejected.

Response to Arguments
In Remarks filed on 11/03/2020, Applicant substantially argues:
The applied references Tang and Nomura fail to disclose the amended limitations of claims 1, 12, and 24 which recite monitoring prefetch request responses indicating that the cache will not be updated in order to adjust the prefetch request generation rate. Applicant’s arguments filed have been fully considered but they are moot in view of the current rejection made in response to Applicant’s arguments. The Examiner notes that the amended limitations are considered as new matter as they are not found to be supported by the originally 
The applied references fail to disclose the limitations of dependent claims 2-11 and 13-23 by virtue of dependency on independent claims 1 and 12. Applicant’s arguments filed have been fully considered but they are moot in view of the current rejection made in response to Applicant’s arguments.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated November 3, 2020.

Claim Objections
Claim 18 is objected to because of the following informalities: 
Claim 18 recites a substantially similar limitation as claim 7 but was not similarly amended as claim 7. For sake of consistency between claims, it is suggested to amend claim 18 in a similar fashion as claim 7.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In Remarks filed 11/03/2020, the Applicant points to Paragraphs [0024-0025] and [0028] of the Specification filed 08/27/2018 as providing support for the filed amendments to the claims regarding the request responses that “indicate that the cache will not be updated in response to the associated prefetch requests.” Paragraph [0024] refer to the request responses that “may be a prefetch non-acknowledgment response (NACK) or a retry response (RETRY).” Furthermore it is noted that a NACK response indicates “the associated prefetch request will not be serviced, and the entity should not wait on the data”. Also, “a RETRY response indicates that the main memory system 150 will not service the request at the present time, but the request may be re-submitted later.” Paragraph [0025] discloses the monitoring of the responses over an interval and comparison of the number of responses to thresholds. Paragraph [0028] discloses details regarding adjusting the prefetch request generation rate based on the comparison of the number of response to thresholds. The above identified paragraphs as pointed to by the Applicant are not found to sufficiently provide support for the above identified limitation regarding the updating of the cache. The descriptions of the NACK and RETRY responses in Paragraph [0024] do not sufficiently detail what occurs with the state of the cache beyond that the responses indicate non-service of the request. Additionally, it is determined that the disclosure as a whole beyond the identified paragraphs do not provide basis for the amended limitation that substantiates having possession at the time the application was filed. For purposes of compact prosecution, the prior art rejections provided in the current action are presented as if proper support for the limitation was present.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.            Determining the scope and contents of the prior art.
2.            Ascertaining the differences between the prior art and the claims at issue.
3.            Resolving the level of ordinary skill in the pertinent art.
4.            Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10-18, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Guthrie et al. (US 2011/0161587) in view of Arimilli et al. (US 6,470,427) and further in view of Tang et al. (US 2011/0113199).

Regarding claim 1, Guthrie discloses, in the italicized portions, a method, comprising: generating prefetch requests, for prefetching data into a cache, at a current prefetch request generation rate ([0040] In the depicted embodiment, prefetch engine 402 generates data prefetch requests in each of the data streams identified by stream registers 408 at a rate governed by the contents of rate register 420.); monitoring a number of request responses received in an interval at the current prefetch request generation rate, wherein the request responses indicate that the cache will not be updated in response to the associated prefetch requests; comparing the number of request responses received in the interval to at least a first threshold; and adjusting the current prefetch request generation rate to an updated prefetch request generation rate ([0048] If prefetch engine 402 determines at block 514 that an Acknowledge coherence response is received for a data prefetch request, the process proceeds to blocks 517-518, which depict prefetch engine 402 increasing the rate of issuance of data prefetch requests indicated by its rate register 420 if the current rate indicated by rate register 420 is less than a predetermined threshold rate. [0049] If, at block 514, prefetch engine 402 determines that a coherence response indicating a reduction in the rate of issuance of data prefetch requests, then prefetch engine 402 reduces the rate indicated by its rate register 420, as shown at block 516. For example, in one embodiment, an IMC 206 may generate a Stop partial response to indicate a temporary cessation of data prefetch requests or may generate a Throttle partial response to indicate a temporary reduction in the rate of issuance of data prefetch requests. These partial responses then cause coherency management logic 210 to generate a Stop combined response or a Throttle combined response, respectively. In response to a Throttle or Stop coherence response, prefetch engine 402 reduces the rate of issuance of data prefetch requests indicated by rate register 420, as indicated at block 516.) by selecting the updated prefetch request generation rate from a plurality of prefetch request generation rates, based on the comparison. Herein it is disclosed by Guthrie adjusting data prefetch request generation rate based on prefetch request responses. While Guthrie monitors prefetch request responses, Guthrie does not explicitly disclose that responses indicate the cache will not be updated or selecting an updated generation rate from a plurality of rates. Regarding monitoring responses in an interval at the current rate, the responses indicating that the cache will not be updated, Arimilli discloses in [Col. 1 ln. 44-50] “The objective of superscalar architecture is to employ parallelism to maximize or substantially increase the number of program instructions (or "micro-operations") simultaneously processed by the multiple execution units during each interval of time (processor cycle), while ensuring that the order of instruction execution as defined by the programmer is reflected in the output.” and [Col. 5 ln. 26-46] “Prefetch control registers 89 optionally provide a further improvement to the method of the present invention. By adding programmability, i.e., prefetch overflow control, to the behavior of prefetch request generators 87A and 87B, a method of handling queue overflow conditions that occur when queues 81 and 82 are busy, i.e., full… When a demand request occurs at bus connection 90 and both queues 81 and 82 are loaded with prefetch hint information for prior demand requests, prefetch agent 65 can ignore the new demand request, generating no prefetches in association with it. Alternatively prefetch agent 65 may flush a prefetch request set that is queued in one of queues 81 and 82 and store the hint information for the new demand request in the flushed queue. Lastly, prefetch agent 65 may cause a retry response to be issued for the demand request.” Herein it is disclosed that prefetch control may consider requests by ignore or retry responses which thereby result in no changes to the cache at the moment of the request. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the prefetch control as performed by Guthrie may include monitoring certain responses which result in not changing cache contents as disclosed by Arimilli in order to make adjustments to system performance and application (Arimilli Figure 5 and corresponding disclosure). Regarding the plurality of prefetch request generation rates, Tang discloses in Paragraph [0048] “Turning back to FIG. 4, an exemplary embodiment of different prefetch throttling levels, as defined by miss rate thresholds/watermarks, within a high congestion state are illustrated. Here, if the miss rate is below A %, then no, or zero, throttling is provided; if the miss rate is between A % and B %, then low throttling is provided; if the miss rate is between B % and C %, then mid throttling is provided; and if the miss rate is above C %, then high throttling is provided.” 
Regarding claim 2, Guthrie and Tang further disclose the method of claim 1, wherein the plurality of prefetch request generation rates comprise at least three prefetch request generation rates; two of the three prefetch request generation rates permit the generation of prefetch requests; and one of the three prefetch request generation rates is a lowest prefetch request generation rate at which all prefetching is turned off (Tang [0034] In one embodiment, processor 200 includes prefetch throttling logic to provide throttling levels and/or indicators. And [0048] Here, if the miss rate is below A %, then no, or zero, throttling is provided; if the miss rate is between A % and B %, then low throttling is provided; if the miss rate is between B % and C %, then mid throttling is provided; and if the miss rate is above C %, then high throttling is provided.). As noted herein: No, low, mid, and high throttling may be applied. In these scenarios, at least different generation rates exist as a product of the throttling. Tang refers to the throttling as being adjustable and therefore it would be obvious to one of ordinary skill in the art to design one of the throttling levels to turn off prefetching. This is further disclosed in Guthrie Paragraph [0059] “Referring again to block 582, if IMC 206 determines that the number of pending prefetch requests (or the rate of receipt thereof) is not less than the upper threshold, IMC 206 provides a Stop partial response to the data prefetch request (block 586). In some embodiments, the Stop partial response may be implemented as a special case of a Throttle partial response that indicates that the rate of issuance of data prefetch requests should be reduced to zero. As described above with reference to FIG. 5B, a prefetch engine 402 receiving a Stop coherence response derived from the Stop partial response will set its rate register 420 to indicate temporary suspension of issuance of data prefetch requests.” As noted, there may be multiple throttle responses including when prefetching is suspended.
Regarding claim 3, Guthrie and Tang further discloses the method of claim 2, wherein each of the plurality of prefetch request generation rates is associated with one of a plurality of thresholds, and wherein selecting the updated prefetch request generation rate comprises choosing one of the plurality of prefetch request generation rates based on comparing the number of request responses received in the interval to the plurality of thresholds (Tang [0048-0049]). Herein Paragraph [0059] multiple updated forms of prefetch generation based on responses.
Regarding claim 4, Tang further discloses the method of claim 3, wherein the plurality of thresholds are programmable by software ([0049] In addition, to tune prefetch throttling during operation, the threshold values may be given a default value, but may be dynamically adjustable to ensure the best granularity for throttling level based on congestion level and prefetch accuracy.). Herein it is indicated that the thresholds are dynamically adjustable which would be achieved through software adjustment. This may also be applied to Guthrie to determine when to issue appropriate throttling respective of the responses.
Regarding claim 5, Tang further discloses the method of claim 2, wherein selecting the updated prefetch request generation rate comprises selecting either a next higher prefetch request generation rate or next lower prefetch request generation rate based on comparing the number of request responses received in the interval to the first threshold ([0040] Yet, in one embodiment, multiple prefetch throttling levels may be available for high congestion based on the prefetch accuracy/efficiency. As stated above, if there is a high amount of prefetches--high congestion--but the prefetches are efficient and being hit by subsequent demand requests, then reducing the prefetch generation may degrade performance. Alternatively, if the high number of prefetches are inefficient and not being hit, then more throttling may maintain performance, save power, and increase data locality. As a result, in one embodiment, a prefetch throttling level is determined and provided based on both congestion level and prefetch accuracy/efficiency.). It would be obvious to one of ordinary skill in the art to select either the next higher or next lower generation rate when presented with multiple rates.
Regarding claim 6, Tang further discloses the method of claim 2, wherein selecting the updated prefetch request generation rate comprises retaining a current prefetch request generation rate when either the prefetch request generation rate is a highest prefetch generation rate and less 18345713 prefetch throttling is desired, or the prefetch request generation rate is the lowest prefetch request generation rate and more prefetch throttling is desired ([0030] In one embodiment, finer grain throttling is provided through multiple levels of congestion, and in conjunction, multiple levels of prefetch accuracy. For example, when congestion is below a low threshold value, no prefetch throttling is provided. When the congestion is between the low and the high threshold, the previously provided throttling level is maintained. And, when the congestion is above a high threshold, the throttling level is determined based on the throttling efficiency. [0039] In this case, different actions may be taken dependent on the congestion state. For example, if there is low congestion, then a no prefetch, or zero prefetch, throttle indicator is provided. In other words, if there is low congestion, there is no need to throttle prefetch generation. Additionally, a normal congestion level indicates that any current prefetch throttling, or lack thereof, is generating the right amount of traffic, so the current prefetch throttling level is maintained. In contrast, when there is a high congestion level, then a prefetch throttling level is provided. [0040] As a result, in one embodiment, a prefetch throttling level is determined and provided based on both congestion level and prefetch accuracy/efficiency.). Herein throttling may be applied as representative of bandwidth availability. It is indicated that the same throttling may be applied at different availability thresholds. Therefore it would be obvious to one of ordinary skill in the art to prompt for maintaining current rates based on an availability of resources.
Regarding claim 7, Guthrie and Tang further disclose the method of claim 1, further comprising generating new prefetch requests based on the updated prefetch request generation rate (Guthrie [0048-0049] and Tang [0053] Either way, when a core receives a prefetch throttling level, it throttles the prefetch generation accordingly.). Upon receiving the throttling adjustment, the system responds with the adjusted prefetch generation.
Regarding claim 8, Tang further discloses the method of claim 1, further comprising receiving an indication that prefetching is accurate and retaining a current prefetch request generation rate as the updated prefetch request generation rate, independent of the comparison ([0029] In an additional embodiment, the throttling level is dependent on prefetching accuracy. Here, even if there is a high-level of congestion, prefetch throttling may not be ideal, if the prefetches are accurate--highly efficient prefetching. In other words, if the data that is being prefetched is being hit within a cache, such as cache 110, no throttling is needed because the high number of prefetches are being utilized). In this manner, accurate prefetching at a certain rate is not required to be adjusted.
Regarding claim 10, Arimilli further discloses the method of claim 1, wherein the request responses comprise NACK-type responses indicating that associated prefetch requests will not be serviced and that the data associated with the prefetch request should not be awaited ([Col. 5 ln. 26-46]). Herein the ignore responses do not generate any prefetch requests and are found to be analogous to NACK responses. Additionally, there is no indication that the data will be provided in response to the request at the current or later time.
Regarding claim 11, Arimilli further discloses the method of claim 1, wherein the request responses comprise RETRY-type responses, indicating that associated prefetch requests will not be serviced at the present time but may be resubmitted later ([Col. 5 ln. 26-46]). Specifically identified are retry responses.
Regarding claim 12, Guthrie discloses, in the italicized portions, an apparatus comprising: a prefetch block comprising: a throttling block; and a prefetch generation block coupled to the throttling block ([0029] Execution units 224 preferably include a load-store unit (LSU) 228 for executing memory access instructions that reference a memory block or cause the generation of an operation referencing a memory block. In at least some embodiments, each processor core 200 is capable of simultaneously executing instructions within two or more hardware threads of execution. Each processor core 200 preferably includes a data prefetch unit (DPFU) 225 that prefetches data into low latency cache memory advance of demand by instructions executed by processor cores 200.), wherein: the prefetch generation block is configured to generate prefetch request, for prefetching data into a cache, at a current prefetch request generation rate ([0040]); the throttling block configured to: monitor a number of request responses received in an interval at the current prefetch request generation rate, wherein the request responses indicate that the cache will not be updated in response to the associated prefetch requests; compare the number of request responses received in the interval to at least a first threshold; and adjust the current prefetch request generation rate to an updated prefetch request generation rate ([0048-0049]) by selecting the updated prefetch request generation rate from a plurality of prefetch request generation rates based on the comparison. Herein it is disclosed by Guthrie adjusting data prefetch request generation rate based on prefetch request responses. While Guthrie monitors prefetch request responses, Guthrie does not explicitly disclose that responses indicate the cache will not be updated or selecting an updated generation rate from a plurality of rates. Regarding monitoring responses in an interval at the current rate, the responses indicating that the cache will not be updated, Arimilli discloses in [Col. 1 ln. 44-50] and [Col. 5 ln. 26-46] that prefetch control may consider requests by ignore or retry responses which thereby result in no changes to the cache at the moment of the request. Regarding the plurality of prefetch request generation rates, Tang discloses Paragraph [0048]. In this manner, it is rendered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the throttling performed by Guthrie may be performed as disclosed by Tang through multiple throttle levels dependent upon an observed factor. Claim 12 is rejected on a similar basis as claim 1.
Regarding claim 13, Guthrie and Tang further disclose the apparatus of claim 12, wherein the plurality of prefetch request generation rates comprise at least three prefetch request generation rates; two of the three prefetch request generation rates permit the generation of prefetch requests; and one of the three prefetch request generation rates is a lowest prefetch request generation rate at which all prefetching is turned off (Guthrie [0059] and Tang [0034] and [0048]). Claim 13 is rejected on a similar basis as claim 2.
Regarding claim 14, Guthrie and Tang further disclose the apparatus of claim 13, wherein each of the plurality of prefetch request generation rates is associated with one of a plurality of thresholds, and wherein selecting the updated prefetch request generation rate comprises choosing one of the plurality of prefetch request generation rates based on comparing the number of request responses received in the interval to the plurality of thresholds (Guthrie [0059] and Tang [0048-0049])
Regarding claim 15, Tang further discloses the apparatus of claim 14, wherein the plurality of thresholds are programmable by software ([0049]). Claim 15 is rejected on a similar basis as claim 4.
Regarding claim 16, Tang further discloses the apparatus of claim 13, wherein selecting the updated prefetch request generation rate comprises selecting either a next higher prefetch request generation rate or next lower prefetch request generation rate based on comparing the number of request responses received in the interval to the first threshold ([0040]). Claim 16 is rejected on a similar basis as claim 5.
Regarding claim 17, Tang further discloses the apparatus of claim 13, wherein selecting the updated prefetch request generation rate comprises retaining a current prefetch request generation rate when either the prefetch request generation rate is a highest prefetch generation rate and less 18345713 prefetch throttling is desired, or the prefetch request generation rate is the lowest prefetch request generation rate and more prefetch throttling is desired ([0030] and [0039-0040]). Claim 17 is rejected on a similar basis as claim 6.
Regarding claim 18, Guthrie and Tang further disclose the apparatus of claim 12, wherein the prefetch generation block is configured to generate a prefetch request based on the updated prefetch request generation rate (Guthrie [0048-0049] and Tang [0053]). Claim 18 is rejected on a similar basis as claim 7.
Regarding claim 22, Tang further discloses the apparatus of claim 12, integrated into a computing device (Figure 1).
Regarding claim 23, Tang further discloses the apparatus of claim 22, the computing device further integrated into a device selected from the group consisting of a mobile phone, a communications device, a computer, a server, a laptop, a tablet, a personal digital assistant, a music player, a video player, an entertainment unit, and a set top box ([0014] The method and apparatus described herein are for optimizing prefetch in a processor. Specifically, the optimizations are primarily discussed in reference to prefetch into caches associated with multiple cores of a processor.)
Regarding claim 24, Guthrie discloses, in the italicized portions, a non-transitory computer readable medium comprising instructions which, when executed by a processor, cause the processor to: generate prefetch requests, for prefetching data into a cache, at a current prefetch request generation rate ([0029] and [0040]); monitor a number of request responses received in an interval at the current prefetch request generation rate, wherein the request responses indicate that the cache will not be updated in response to the associated prefetch requests; compare the number of request responses received in the interval to at least a first threshold; and adjust the current prefetch request generation rate to an updated prefetch request generation rate ([0048-0049]) by selecting the updated prefetch request generation rate from a plurality of prefetch request generation rates, based on the comparison. Herein it is disclosed by Guthrie adjusting data prefetch request generation rate based on prefetch request responses. While Guthrie monitors prefetch request responses, Guthrie does not explicitly disclose that responses indicate the cache will not be updated or selecting an updated generation rate from a plurality of rates. Regarding monitoring responses in an interval at the current rate, the responses indicating that the cache will not be updated, Arimilli discloses in [Col. 1 ln. 44-50] and [Col. 5 ln. 26-46] that prefetch control may consider requests by ignore or retry responses which thereby result in no changes to the cache at the moment of the request. Regarding the plurality of prefetch request generation rates, Tang discloses Paragraph [0048]. In this manner, it is rendered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the throttling performed by Guthrie may be performed as disclosed by Tang through multiple throttle levels dependent upon an observed factor. Claim 24 is rejected on a similar basis as claim 1.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Guthrie in view of Arimilli and further in view of Tang and still further in view of Eickemeyer et al. (US 2017/0147493).

Regarding claim 9, Guthrie, Arimilli and Tang do not explicitly disclose the method of claim 1, further comprising receiving an indication that prefetching is accurate and adjusting the current prefetch request generation rate to a maximum prefetch request generation rate, independent of the comparison. Regarding this limitation, Eickemeyer discloses “[0016] Further, the prefetcher includes a phase prediction component that maintains a counter for each thread executing in the processor. Each counter tracks the number of prefetch requests in a confident state (i.e., confidence levels exceeding a specified threshold) and the number of prefetch requests in a non -confident state (i.e., confidence levels that do not exceed the specified threshold). For example, the prefetcher may increment the thread-specific counter for each prefetch request in a confident state and decrement for each prefetch request in a non -confident state. The prefetcher may determine whether to increase or decrease a rate at which prefetches occur for a given stream based on the thread-specific counter, as well as current memory resource utilization. In particular, the prefetcher may determine whether to select an aggressive or a delayed ramp to apply towards a given stream.” Tang discloses maintaining current throttling based on accurate prefetch and available memory bandwidth. Eickemeyer discloses that in the event that confidence levels are high, otherwise defined by prefetching is accurate, the rate of prefetch may be increased. It would be obvious to one of ordinary skill in the art to combine the teachings of Guthrie, Arimilli, Tang and Eickemeyer before the effective filing date of the claimed invention in order to more efficiently utilize memory bandwidth in order to respond to accurate prefetch requests (Eickemeyer [0013] and [0016]). Guthrie, Arimilli, Tang and Eickemeyer are analogous art because they are from the same field of endeavor of prefetch operations.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Guthrie in view of Arimilli and further in view of Tang and still further in view of Scalabrino et al. (US 2019/0012177).

Regarding claim 19, Guthrie, Arimilli and Tang not explicitly address the apparatus of claim 12, the prefetch block further comprising an accuracy block configured to provide an over-ride signal to the prefetch generation block. However, Tang discloses maintaining or otherwise adjusting the prefetch generation with instructions issued from the processor. Regarding an over-ride signal, Scalabrino discloses “[0030] The manner in which the prefetch circuitry uses each register identifier provided to it via the operand analysis circuitry can vary dependent on embodiment. However, in one embodiment, unless an override condition exists, the prefetch circuitry is arranged to be responsive to each register identifier provided via the operand analysis circuitry to load into the register cache the data currently stored in the identified register of the register file. Hence, the default action is for the prefetch circuitry to prefetch the data from the identified register into the register cache. However, this default action can be overridden for a variety of reasons. For example, when the apparatus is in certain modes of operation, the above described activity of the prefetch circuitry may be overridden, so that it then ignores any information provided by the operand analysis circuitry.” In this manner, the operations performed by Tang may be viewed as a form of override as disclosed by Scalabrino. This is represented by performing operations which deviate from expected operation pending the determination an indicator exists to alter the operation. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize override signals in order to deviate from expected operations when an override condition exists (Scalabrino [0032]). Guthrie, Arimilli, Tang and Scalabrino are analogous art because they are from the same field of endeavor of prefetch operations management.
Regarding claim 20, Tang and Scalabrino in combination further disclose the apparatus of claim 19, wherein the prefetch generation block is configured to retain the current prefetch request generation rate as the updated prefetch request generation rate based on the over-ride signal and independent of the updated prefetch request generation rate selected by the throttling block (Tang [0029] and Scalabrino [0030]). Tang discloses maintaining the current prefetch rate. As discussed in the rejection of claim 19, this may be in lieu of expected operation and additionally may be indicated by the processor via an override signal.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Guthrie in view of Arimilli and further in view of Tang and still further in view of Eickemeyer and still further in view of Scalabrino.

Regarding claim 21, Tang and Eickemeyer in combination further disclose, in the italicized portions, the apparatus of claim 19, wherein the prefetch generation block is configured to select a maximum prefetch request generation rate as the updated prefetch request generation rate based on the over-ride signal and independent of the updated prefetch request generation rate selected by the throttling block (Eickemeyer [0016]). As indicated in the rejection of claim 20, increasing the prefetch generation rate via an override signal would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a way for the processor to issue commands that deviate from the expect operations. Guthrie, Arimilli, Tang, Eickemeyer and Scalabrino are analogous art because they are from the same field of endeavor of prefetch operations management.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135